          Case 1:19-cv-03825-JMF-SN Document 158 Filed 01/21/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
JASON BOYCE,                                                           :
                                                                       :
                                    Plaintiff,                         :
                                                                       :     19-CV-3825 (JMF)
                  -v-                                                  :
                                                                       :          ORDER
BRUCE WEBER, et al.,                                                   :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        As discussed during today’s telephone conference:

    1. Trial in this matter is set to begin on October 11, 2021.

    2. The Court will hold a teleconference on June 28, 2021 at 3:30 p.m. to discuss the timing
       and logistics of trial. The parties should join the conference by calling the Court’s dedicated
       conference line at (888) 363-4749 and using access code 542-1540, followed by the pound
       (#) key. (Members of the public and press may also attend using the same dial-in
       information; they will not be allowed to speak during the conference.) In accordance with
       Rule 2(C)(ii) of the Court’s Emergency Individual Rules and Practices in Light of COVID-
       19, no later than 24 hours before the conference, the parties shall send a joint email to the
       Court with a list of counsel who may speak during the teleconference and the telephone
       numbers from which counsel expect to join the call.

    3. The Court will take Defendants’ motion for a written juror questionnaire, ECF No. 155,
       under advisement without further briefing from either party.

    4. The deadline for submission of any opposition to the pending motions in limine, ECF Nos.
       142 and 143, is hereby EXTENDED to February 4, 2021. The deadline for any reply is
       hereby EXTENDED to February 15, 2021.

        SO ORDERED.

Dated: January 20, 2021                                    __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
